Filed 6/20/13 P. v. Brewer CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C072446

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F06806)

         v.

LAQUISHA MICHELLE BREWER,

                   Defendant and Appellant.




         In October 2012, defendant Laquisha Michelle Brewer accosted Tilena Bell and
struck her several times on the head.
         Defendant pled no contest to assault by means of force likely to produce great
bodily injury, an offense reasonably related to the charged offense of assault with a
deadly weapon. In exchange, two related counts were dismissed with orders to stay away
from the victims and a Harvey1 waiver was taken as to the younger victim.
         Imposition of sentence was suspended and defendant was placed on probation for
five years on the condition, among others, that she serve 180 days’ incarceration with


1        People v. Harvey (1979) 25 Cal.3d 754.

                                                             1
eight days’ custody credit and eight days’ conduct credit. She was ordered to make
restitution to a victim and to pay a $240 restitution fine, a $240 restitution fine suspended
unless probation is revoked, a $40 court operations fee, a $30 court facilities assessment,
and a $25 urinalysis testing fee.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                     ROBIE         , J.



We concur:



      HULL          , Acting P. J.



      DUARTE           , J.




                                              2